As filed with the Securities and Exchange Commission on June 4, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2010 Date of reporting period:March 31, 2010 Item 1. Reports to Stockholders. Dear fellow shareholder: A year ago as we prepared our annual report, many investors were gripped with fear after watching the market tumble to historic lows.The question on everyone’s mind was whether we had seen the worst or were on the crest of another financial tidal wave. Today we know that the bottom was March 9, 2009 when the Dow closed at 6,547, its lowest level since April 15, 1997.When we ended our fiscal year on March 31, 2009, it had climbed back to 7,608 and thankfully continued to regain value over the past year to reach 10,856 as we ended this reporting period on March 31, 2010. The grim headlines about record unemployment, home foreclosures and general economic doomsday have been replaced with news of recovery, hope and a return of confidence in our financial system following unprecedented government intervention. Yet while investor sentiment and market numbers have improved significantly, we believe it’s wise to remember that we still have a long way to go.The Dow, after all, was above 14,000 in October 2007 when few believed it would ever decline by more than half a few years later. Unemployment hovered just under 10 percent at the end of this period, in what’s being called a “jobless recovery.”Foreclosures were at a record high for the first three months of 2010, believed to be a result of banks working through a backlog of troubled mortgages. On the bright side, corporate earnings, which were strong for many companies even throughout the market’s free fall, continue to gain ground and point toward a return of consumer confidence and increased spending. - 2 - A record return . While our view of the economic recovery is mixed, there is no doubt that our performance for the period from April 1, 2009 through March 31, 2010 was a winner.We achieved a 46.80% gain, which was by far our best performance for a one-year period.This year’s performance was slightly below the return of our benchmark, the S&P 500, which rose 49.77% during this reporting period. We think of these numbers not in terms of statistics but in real shareholder assets, and were very grateful to see this gain reflected in our own accounts and those of our fellow shareholders. The superstars of our portfolio . Time and again over the past year, we have heralded the strong return of our high yield bond holdings which accounted for so much of our comeback.John Hancock High Yield Fund achieved over 90% for the period, followed by returns over 50% for BlackRock High Income and Eaton Vance Income and strong showings from our other high yield bond holdings in DWS High Income and Franklin Income.High yield funds are often the frontrunners after a market downturn, but this year they really led the charge. - 3 - This phenomenon was the subject of a Wall Street Journal article on March 31, 2010 headlined “Bonds Cap Epic Comeback” which discussed “one of the greatest corporate-bond rallies in history” that “helped spur a rebound in the stock market and in the broader economy.” In record numbers, investors pulled their money out of stock funds in 2009 and invested billions in bond mutual funds which helped their values skyrocket and in turn boosted The Teberg Fund’s bottom line. The question posed by the Journal writer was whether or not this bond rally could continue as the Federal Reserve’s mortgage-buying program, which was believed to have helped fuel it, was coming to an end. We had asked ourselves the same question about a month earlier when we looked at the outstanding returns of our substantial high yield holdings and made the bold move to reduce our positions.Just as bonds have been the backbone of our portfolio from our inception, so has our strategy to lock in profit when we believe it’s appropriate, which is just what we did.It’s tough to sell profitable positions on the way up, but we tried to take the prudent path and avoid the greed that got so many investors in trouble during the financial crisis. Other stars in our lineup . Just as it was hard to determine “losers” last year because so many of our holdings lost value, this year nearly all our holdings were “winners” and contributed to our strong return.We turned a quick profit with some of our exchange-traded funds and benefited from outstanding returns from our stock funds which also made significant comebacks during this period.Among the “stars” were FPA Capital Fund with a return of over 65% and Dodge & Cox Stock Fund which gained more than 54%.In the end, nearly all our equity positions rewarded us for riding out the downturn. - 4 - What held us back . Proving once more that timing is everything, our position in cash which was the hero of our portfolio last year added almost nothing to our return during this period.We reduced our positions in several equity and exchange-traded funds during the period as values began to improve and were especially cautious about moving back into the market.With earnings on cash at record lows, staying out of the market proved to be the wrong strategy, although we believe following a more conservative course in the wake of the financial bloodbath was in our best interests. Looking ahead . It’s hard to know how much of the market’s rebound is due to improving investor sentiment or real economic recovery.Yes, the financial disaster that we faced in 2009 might have justified the panic we witnessed, but investors fled from even the best and most profitable companies.Likewise, they may have poured money back into the market at a faster degree than warranted because they’d grown tired of watching their assets languish in cash. Regardless, we remain cautious and continue our goal to achieve balance between risk and reward, which is the principle that has guided us since we launched The Teberg Fund eight years ago. - 5 - We also continue to value every shareholder, every dollar invested in the Fund and the confidence that has led to second, third and even fourth generation investors. Sincerely, Curtis A. Teberg Portfolio Manager Past performance does not guarantee future results. The above discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests.By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.These risks include, but are not limited to, risks involved with non-diversification and investments in smaller capitalization companies and lower rated securities.The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced and ratings may have been lower. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Dow Jones Industrial Average (Dow) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.References to other funds should not be interpreted as an offer of these securities. Current and future portfolio holdings are subject to risk.Please see the Schedule of Investments in this report for a complete list of Fund holdings. Must be preceded or accompanied by a prospectus. Distributed by Quasar Distributors, LLC (05/10) -6 - Total Return: Five Since Since Year Inception Inception One Year (Annualized) (Cumulative) (Annualized) The Teberg Fund (Inception April 1, 2002) 46.59% 4.39% 44.83% 4.74% S&P 500® Index 49.77% 1.92% 19.37% 2.24% Dow Jones Industrial Average 46.93% 3.34% 27.61% 3.10% Total Annual Fund Operating Expenses: 2.97% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-209-1964. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Dow Jones Industrial Average is a price-weighted average of 30 blue-chip stocks that are generally the leaders in their industry. It has been a widely followed indicator of the stock market since October 1, 1928. - 7 - The Teberg Fund Expense Example at March 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 – 3/31/10). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.50% per the advisory agreement.Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. - 8 - The Teberg Fund ExpenseExample at March 31, 2010 (Unaudited),continued Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/09 3/31/10 10/1/09 – 3/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund's annualized expense ratio of 2.30%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. . - 9 - The Teberg Fund Allocation of Portfolio Assets at March 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. - 10 - The Teberg Fund Schedule of Investments at March 31, 2010 SHARES VALUE COMMON STOCKS - 1.66% 5 Berkshire Hathaway, Inc. - Class A* $ TOTAL COMMON STOCKS (Cost $590,955) EQUITY FUNDS - 5.28% American EuroPacific Growth Fund - Class A Brandywine Fund* FPA Capital Fund, Inc. Mairs & Power Growth Fund MFS Mid Cap Growth Fund - Class A* The Parnassus Fund Prudential Jennison Mid-Cap Growth Fund, Inc. - Class A Seligman Communications & Information Fund - Class A*. Vanguard Energy Fund - Investor Class TOTAL EQUITY FUNDS (Cost $1,805,523) EXCHANGE-TRADED FUNDS - 15.26% Direxion Daily Financial Bull 3X Shares Direxion Daily Small Cap Bull 3X Shares Direxion Daily Technology Bull 3X Shares iShares Dow Jones U.S. Transportation Average Index Fund ProShares Ultra FTSE/Xinhua China 25* Ultra Dow30 ProShares Ultra Health Care ProShares Ultra QQQ ProShares* Ultra S&P500 ProShares Ultra Semiconductor ProShares TOTAL EXCHANGE-TRADED FUNDS (Cost $4,699,064) The accompanying notes are an integral part of these financial statements. - 11 - The Teberg Fund Schedule of Investments at March 31, 2010,continued SHARES VALUE FIXED INCOME FUNDS - 70.98% AIM Tax-Free Intermediate Fund - Class Y $ BlackRock High Income Fund - Class I DWS High Income Fund - Institutional Class Eaton Vance Income Fund of Boston - Class I John Hancock High Yield Fund - Class A TOTAL FIXED INCOME FUNDS (Cost $26,094,072) MONEY MARKET FUNDS - 3.27% Fidelity Institutional Money Market Portfolio, Class I, 0.16%+ TOTAL MONEY MARKET FUNDS (Cost $1,200,275) Total Investments (Cost $34,389,889) - 96.45% Other Assets in Excess of Liabilities - 3.55% NET ASSETS - 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2010. The accompanying notes are an integral part of these financial statements. - 12 - The Teberg Fund Statement of Assets and Liabilities at March 31, 2010 ASSETS Investments in securities, at value (identified cost $34,389,889) $ Receivables Securities sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to advisor Audit fees Distribution fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Chief Compliance Officer fee Custodian fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$36,737,787 / 3,695,123 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. - 13 - The Teberg Fund Statement of Operations For the Year Ended March 31, 2010 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Audit fees Legal fees Shareholder reporting Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Registration fees Insurance fees Other Total expenses Less: expenses waived by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on security transactions Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. - 14 - The Teberg Fund Statements of Changes in Net Assets Year Ended Year Ended March 31, 2010 March 31, 2009 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on security transactions ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/ (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase/(decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of: $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended March 31, 2010 March 31, 2009 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares reinvested Shares redeemed ) Net increase/(decrease) $ ) $ The accompanying notes are an integral part of these financial statements. - 15 - The Teberg Fund Financial Highlights For a share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ Income from investment operations: Net investment income (1) Net realized and unrealized gain/ (loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) From net realized gain on investments – – ) ) ) Total distributions ) Net asset value, end of year $ Total return % -27.14
